Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

CASE NO.
LOUINER LOUIS
Plaintiff,
VS.
WAL-MART ASSOCIATES, INC.
Defendant. /
COMPLAINT

Plaintiff, LOUINER LOUIS (“Plaintiff’), by and through the undersigned counsel, hereby sues

Defendant, WAL-MART ASSOCIATES, INC., (hereinafter “Defendant”), and in support avers

as follows:

tai

GENERAL ALLEGATIONS

. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’ fees

or costs for Defendant’s violations of the Family and Medical Leave Act (“FMLA”), to
redress injuries resulting from Defendant’s unlawful, conduct against Plaintiff.

This Court has jurisdiction over Plaintiff's claims pursuant to the FMLA.

Plaintiff was at all times relevant to this action, a resident Collier County, within the
jorisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of the
FMLA.

Plaintiff was employed by Defendant, having a place of business in Collier County, where
Plaintiff worked for Defendant, and at all times material hereto was and is engaged in

interstate commerce.

Defendant is a foreign corporation authorized to. conduct business in the State of Florida.

 

 
Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 2 of 7 PagelD 2

Defendant was a “person” and/or an “employer” pursuant to the Family and Medical Leave
Act of 1993, since it employs fifty (50) or more employees for the applicable statutory
period.

At all times material hereto, Plaintiff was an “employee” within the meaning of the FMLA.
Venue is proper in Collier County because all of the actions that form the basis of this
Complaint occurred within Collier County.

Plaintiff was at all times relevant to this action, and continues to be, a resident of Collier

County, Florida, and is otherwise sui juris. Plaintiff is a covered employee for purposes of

the FMLA.

10. The claims. asserted in this Complaint arose in the Middle District of Florida during the

11.

12.

13.

14.

course of Plaintiff's employment with Defendant.

Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Commission and dual filed with the Florida Commission on
Human relations, the agencies which are responsible for investigating claims of employment
discrimination.

Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth
above together with attorneys’ fees, costs and damages.

All conditions precedent for the filing of this action before this Court have been

previously met, including the exhaustion of all pertinent administrative procedures and

remedies.

 

Plaintiff, a Haitian male, was employed by Defendant from on or about January 2007

until May 12, 2019. At all times relevant, Plaintiff held a position as a stock person.

 

 

 
Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 3 of 7 PagelD 3

15. Plaintiff worked without disciplinary action and/or negative reviews throughout the course

of his employment.

16. On or about January 2018, the Plaintiff began to experience severe head pain while working

as an employee for the Defendant.

17. The Plaintiff was referred to the Millennium Physician Group for treatment by the

Defendant through its Disability and leave Service, Sedgwick.

18. The Plaintiff was placed on Medical leave on January 15, 2019 by the Defendant’s

Disability and Leave Service pursuant to the recommendations of the Plaintiff's attending

physician, Dr. Vladimir Mathieu, of the Millennium Physician Group.

19. The Piaintiff was approved to return to work, without restrictions, by Dr. Mathieu on or

about March 21, 2019.

20. Within a few weeks after returning to work, the Plaintiff was terminated by the assistant

Al.

manager April (LNU), a white female, and the manager, Bob (LNU), a white male, for

missing five days of work.

COUNT I
Retaliation under the FMLA

set out in full herein.

22. Plaintiff is an individual entitled to protection under the FMLA.

23.

24.

Plaintiff is an employee within the meaning of the FMLA in that he was employed for at
least 12 months and at least 1,250 hours prior to his request for leave due to suffering a
serious health condition. Plaintiff is therefore an "employee" under 29 U.S.C. § 2611(2).

At all times relevant hereto, WAL-MART ASSOCIATES, INC ,was a covered

employer under the FMLA, 29 U.S.C. § 2611(4)(A)(iii) in that it employed over 50

Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20 above as if

 

 
Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 4 of 7 PagelD 4

employees in 20 or more workweeks in the current or preceding calendar year.

25. Plaintiff gave Defendant sufficient notice of his need for leave under FMLA. Such leave

was approved by Defendant.

26. Plaintiffwas placed on approved leave by the Defendant on January 15, 2019.

27. Plaintiff was cleared to return to work on or about March 21, 2019, and was able to perform

the essential functions of his job duties and responsibilities, and at all relevant times did

perform his duties at or above satisfactory levels.

28. The Plaintiff was terminated within a few weeks of returning to work after his approved

leave for missing five days of work.

29. The fact that Plaintiff took leave was a “protected activity’ under the FMLA.

30. Plaintiff's leave was, at minimum, a motivating factor in Defendant’s decision to

31.

terminate his employment.

Defendant’s purported reason(s) for terminating Plaintiff are pretextual.

32. Defendant, by and through its officers, and/or supervisors, authorized, condoned, and/or

33.

ratified the unlawful conduct of other employees. Therefore, the actions of Defendant’s
employees should be imputed to Defendant.

As a result of Defendant’s unlawful conduct, Plaintiff has suffered and continues to suffer

damages.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FMLA and has done so
willfully, intentionally and with reckless disregard for Plaintiff's rights;
B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, front

pay, benefits’ adjustment, and prejudgment interest at amounts to be proved at trial

 

 

 
Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 5 of 7 PagelD 5

for the unlawful employment practices described herein:

C. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to his position at the rate of pay and with
the full benefits he would have, had he not been discriminated against by
Defendant, or in lieu of reinstatement, award him front pay;

E. Award Plaintiff the costs of this action, together with a reasonable attorneys’
fees; and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

COUNT HT
Interference with Rights under the FMLA

34. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-24 above as if

set out in full herein.

35. Plaintiff was eligible for FMLA leave due to his serious health condition.

36. Plaintiff applied and was approved for leave under the FMLA by the Defendant.

37. Under the FMLA, Plaintiff had the right to be take leave and be restored to his former

38

39.

40.

position or its equivalent.
. However, after returning from leave, and providing the requisite documentation from his
doctor, the Plaintiff was terminated for missing five days of work.
When Defendant terminated Plaintiff, Defendant interfered with Plaintiff's right to take
FMLA leave and to return to his position (or its equivalent) and thus violated the FMLA.

As a result of Defendant's unlawful conduct, Plaintiff has suffered and continues to suffer

damages.

 

 

 
Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 6 of 7 PagelD 6

41. Defendant, by and through its officers, and/or supervisors, authorized, condoned, and/or
ratified the unlawful conduct ofits employees.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FMLA and has done so willfully,
intentionally and with reckless disregard for Plaintiff's rights:

B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, front pay,
benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the
unlawful employment practices described herein;

C. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

D. Require Defendant to reinstate Plaintiff to his position at the rate of pay and with the full
benefits he would have, had he not been discriminated against by Defendant, or in lieu of
reinstatement, award him front pay

E. Award Plaintiff the costs of this action, together with a reasonable attorneys’ fees;

and

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.

 

 

 
Case 2:19-cv-00704-TPB-MRM Document1 Filed 09/27/19 Page 7 of 7 PagelD 7

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

al ra
Dated: Fe BEI?

 

 

Respectfully Submits
Ve i
L.

Anthony M. Georges-Pierre, Esq.

Florida Bar Number: 533637
agp(@repattormeys.com

REMER & GEORGES-PIERRE, PLLC
44 West Flagler Street, Suite 2200

Miami, FL 33130

Telephone: (305) 416-5000

Facsimile: (305) 416-5005

 

 
